
	
		I
		111th CONGRESS
		1st Session
		H. R. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Foxx
			 introduced the following bill; which was referred to the
			  Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the
		  regulations regarding the Do-not-call registry to prohibit politically-oriented
		  recorded message telephone calls to telephone numbers listed on that
		  registry.
	
	
		1.Short titleThis Act may be cited as the
			 Robo Calls Off Phones (Robo COP)
			 Act.
		2.Politically-oriented
			 recorded message phone calls prohibited
			(a)ProhibitedNotwithstanding
			 any other provision of law, the Federal Trade Commission shall, not later than
			 180 days after the date of enactment of this Act, revise the do-not-call
			 registry provisions of the Telemarketing Sales Rule (16 C.F.R. 310.1 et seq.)
			 to prohibit politically-oriented recorded message telephone calls to telephone
			 numbers listed on that registry.
			(b)Definition of
			 politically-oriented recorded message callsFor purposes of this
			 section, the term politically-oriented recorded message telephone
			 call means any outbound telephone call—
				(1)in which a person
			 is not available to speak with the person answering the call, and the call
			 instead plays a recorded message; and
				(2)whose purpose is
			 to promote, advertise, campaign, or solicit donations, for or against any
			 political candidate or regarding any political issue, or uses in the recorded
			 message any political candidate’s name.
				
